                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DEBORAH A. MOSS NICHOLS,                    :
                                            :
       Plaintiff,                           :
                                            :
vs.                                         :       CIV. ACT. NO. 1:21-cv-258-TFM-M
                                            :
CIRCLE K STORES, INC.,                      :
                                            :
       Defendant.                           :

                                            ORDER

       Pending before the Court is Plaintiff’s Motion for Leave to File Amended Complaint. Doc.

5, filed June 2, 2021. Plaintiff Deborah A. Moss Nichols (“Plaintiff” or “Nichols”) requests,

pursuant to Fed. R. Civ. P. 15(a)(2), the Court grant Plaintiff leave to file her proposed First

Amended Complaint (Doc. 5, Exhibit A). On June 3, 2021, this Court ordered Defendant Circle

K Stores, Inc. (“Defendant” or “Circle K”) to show cause why this motion should not be granted.

Doc. 6. On June 14, 2021, Defendant filed Defendant’s Opposition to Plaintiff’s Motion for Leave

to File Amended Complaint. Doc. 7. Accordingly, after a careful review of the motion, response,

and the relevant law the Court DENIES Plaintiff’s motion.

                          I. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff filed this action on May 4, 2021, in the Circuit Court of Mobile County, Alabama.

Doc. 1-1. Plaintiff alleges that on July 25, 2019, she sustained injuries when she tripped on an

unmarked curb at a gas pump and fell. Plaintiff contends that her injuries are the result of

Defendant’s negligence and wantonness. Defendant allegedly failed to remedy a premises defect

or failed to warn Plaintiff of the defect. Consequently, Plaintiff seeks a judgment awarding her

compensatory and punitive damages. Id.



                                          Page 1 of 6
        On May 28, 2021, Defendant removed this case from state court to this Court. Doc. 1. On

June 2, 2021, Plaintiff filed a Motion for Leave to File Amended Complaint. Doc. 5. Plaintiff

requests leave to file an amended complaint based on recently identifying Zanclinzette Washam

(“Washam”) as the person in charge of the Circle K where the injury happened. See Doc. 5.

Plaintiff avers that this Court should grant her leave to amend the complaint pursuant to Fed. R.

Civ. P. 15(a)(2). Id. Rule 15(a)(2) states, “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave. The court should freely give leave [for a party to amend

its pleading] when justice so requires.” Defendant filed its response in opposition to the motion to

amend. Doc. 7. Defendant contends that Fed. R. Civ. P. 15(a) does not apply and argues that the

applicable analysis is pursuant to 28 U.S.C. § 1447(e). Accordingly, Defendant contends that this

Court should deny Plaintiff’s motion because Plaintiff seeks to add Washam to destroy diversity

jurisdiction.

                                  II.     DISCUSSION AND ANALYSIS

        Defendant’s position is that the special provisions of 28 U.S.C. § 1447(e) apply because

the post-removal addition of Washam, purportedly a resident of Alabama, in Plaintiff’s First

Amended Complaint would destroy diversity jurisdiction. The Court agrees. The statute states

that “[i]f after removal the plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the

action to the State court.” 28 U.S.C. § 1447(e); See, e.g., Portis v. Wal-mart Stores, Inc., Civ. Act.

No. 1:07-cv-557, 2007 U.S. Dist. LEXIS 77939, at *8, 2007 WL 3086011, at *2 (S.D. Ala. Aug.

31, 2017) (citing cases which note 28 U.S.C. § 1447(e) trumps Fed. R. Civ. P. 15 in such

circumstances). “[I]n most cases a plaintiff is liberally allowed to join a new defendant, in an

instance where the amended pleading would name a new non-diverse defendant in a removed case,



                                             Page 2 of 6
the district court should more closely scrutinize the pleading and be hesitant to allow the new non-

diverse defendant to join.” Reyes v. BJ’s Restaurants, Inc., 774 F. App’x. 514, 517 (11th Cir.

2019). “[A] district court must scrutinize more closely an amended pleading that would name a

new, nondiverse defendant in a removed case because justice requires that the district court also

balance the defendant’s interests in maintaining a federal forum.” Holloway v. Dolgencorp, LLC,

Civ. Act. No. 3:18-cv-1072, 2020 U.S. Dist. LEXIS 49229, at *4, 2020 WL 1488354, at *2 (M.D.

Ala. Mar. 23, 2020). The guiding authority for applying this statute in district courts comes from

the Fifth Circuit’s decision in Hensgens v. Deere & Co, in which the Court outlined four factors

that courts now consider as part of the Section 1447(e) inquiry— “[1] the extent to which the

purpose of the amendment is to defeat federal jurisdiction, [2] whether plaintiff has been dilatory

in asking for amendment, [3] whether plaintiff will be significantly injured if amendment is not

allowed, and [4] any other factors bearing on the equities.” 833 F.2d 1179, 1182 (5th Cir. 1987);1

see also Dever v. Family Dollar Stores of Ga., LLC, 755 F. App’x 866, 869 (11th Cir. 2018) (citing

Hensgens and its factors). Application of the Hensgens factors weigh in favor of denying Nichols’

motion to amend complaint. The Court will address each of these factors in turn.

       The first factor considers the extent to which the purpose of the amendment is to defeat

federal jurisdiction. Based on the pleadings, it appears that Washam was added to this suit solely

to destroy diversity jurisdiction. The accident that forms the basis of this action happened at a

Circle K gas station in Mobile, Alabama on July 25, 2019. Almost two years later, this action was

filed on May 4, 2021, in the Circuit Court of Mobile County, Alabama. On May 28, 2021, Circle




1 The Hensgens decision preceded the adoption of 28 U.S.C. 1447(e). These factors or similar
factors have been applied in other circuits. See, e.g., Schur v. L.A. Weight Loss, Ctrs., Inc., 577
F.3d 752, 759 (7th Cir. 2009); Bailey v. Bayer CropScience L.P., 563 F.3d 302, 309 (8th Cir.
2009); Mayes v. Rapoport, 198 F.3d 457, 462-63 (4th Cir. 1999).
                                            Page 3 of 6
K removed the action to this Court and within days, Nichols filed a motion seeking leave to amend

its complaint to add the person in charge of the Circle K, Washam, who is a purported Alabama

resident. In Nichols’ motion, she fails to explain why, in nearly two years after the accident, she

was only able to identify the person in charge of the Circle K within days after the notice of removal

was filed. Doc. 7 at 4. Nichols also fails to explain why Washam is important to her case. Id.

The timing of Nichols’s motion to amend suggests that its sole purpose is to destroy diversity

jurisdiction.

        Circle K also argues that Nichols’ proposed amended complaint fraudulently joins Washam

in an attempt to defeat diversity jurisdiction. Though technically a separate issue and argument,

the Court finds that the analysis further ties into the discussion on the first factor from Hensgens.

Pursuant to 28 U.S.C. § 1332, to establish federal jurisdiction there must be complete diversity—

every plaintiff is diverse from every defendant. See Palmer v. Hosp. Auth. of Randolph Cty., 22

F.3d 1559, 1564 (11th Cir. 1994). Fraudulent joinder is a judicially created doctrine that allows

an action to be removed from state court, even when the parties lack complete diversity, if the

plaintiff’s joinder of a non-diverse party was fraudulent. Triggs v. John Crump Toyota, Inc., 154

F.3d 1284, 1287 (11th Cir. 1998). The Eleventh Circuit has defined joinder as fraudulent in three

situations: (1) when there is no possibility that the plaintiff can prove a cause of action against the

resident defendant; (2) when there is outright fraud in the plaintiff’s pleading of jurisdictional facts;

or (3) when a diverse defendant is joined with a non-diverse defendant as to whom there is no

joint, several or alternative liability and where the claim against the diverse defendant has no real

connection to the claim against the non-diverse defendant. Id.

        Circle K contends that Washam would be fraudulently joined because there is no possibility

that Nichols can prove a cause of action against her. Circle K bases this assertion on a diligent



                                              Page 4 of 6
search of its personnel records for the Circle K store listed in Nichols’ complaint, in which it found

no record of Washam ever being employed at that location. See Doc. 7-1 at ¶ 4. Circle K supports

it argument of fraudulent joinder with an affidavit of Joyce Clemmons, Circle K’s Human

Resources Manager, which states the company has no record of Washam “being employed at any

of its locations in any capacity at any time.” Id. at ¶ 5. Since Washam was not an employee, she

could not have been the “person in charge of the Circle K where the injury happened.” Doc. 5 at ¶

1. Therefore, it would appear that Nichols could not prove a cause of action against Washam and

the proposed amended complaint attempts to fraudulently join Washam to defeat federal

jurisdiction.

        The second Hensgens factor considers whether the plaintiff has been dilatory in asking for

amendment. “A plaintiff is dilatory in adding a non-diverse party when the plaintiff waits an

unreasonable amount of time before asking for an amendment, despite having been able to

ascertain the party’s role in the suit all along.” Hickerson v. Enterprise Leasing Co. of Georgia,

LLC, 818 F. App’x 880, 885-86 (11th Cir. 2020). The Court finds that Nichols’ motion to amend

is dilatory because Nichols waited until after Circle K moved the case to federal court to move to

amend and add the non-diverse person she alleges was in charge of Circle K. As the Eleventh

Circuit has noted, the outcome is different when the plaintiff moves to amend the complaint prior

to removal. See Dever, 755 F. App’x at 870. Here, unlike the plaintiff in Dever, Nichols did not

attempt to amend her complaint until after it was removed to federal court.2 Further, she provides

no information on why, in nearly two years since the accident occurred, she did not previously

find the information. In short, Nichols provides no explanation for her delay and therefore the




2 This is not intended to fashion a hard-line rule of pre versus post removal. Rather that post-
removal amendments are scrutinized more intensely.
                                             Page 5 of 6
timing of the attempt to amend is suspect. The Court finds that in this instance, her delay is

unreasonable and therefore dilatory.

       The third factor considers whether plaintiff will be significantly injured if amendment is

not allowed. The Court finds that Nichols will not be significantly injured if the amendment to

her Complaint is not permitted. Nichols can maintain her current action for negligence and

wantonness against Circle K in federal court while still pursuing her claims against Washam in

state court should she wish to do so. Thus, the lack of a significant injury weighs in favor of

denying Nichols’s motion.

       The fourth and final factor considers equitable concerns. The Court has a strong interest

in not allowing parties to manipulate the proceedings and given the circumstances and timing of

Nichols’ motion to amend it appears that this motion is being used to do just that. If the Court

granted the motion, it would destroy diversity jurisdiction. “Allowing a plaintiff to amend a

complaint after removal for the purpose of defeating diversity jurisdiction smacks of

gamesmanship.” Holloway, 2020 U.S. Dist. LEXIS 49229, at *3, 2020 WL 1488354, at *3.

                                       III.    CONCLUSION

       After considering the motion, response, and relevant law, the Court concludes that the

balance weighs against Nichols’s motion to amend. Accordingly, for the reasons as stated, and for

good cause, it is ORDERED that Nichols’s Motion for Leave to File Amended Complaint (Doc.

5) is DENIED.

       DONE and ORDERED this the 6th day of July 2021.

                                              s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                          Page 6 of 6
